PER CURIAM: *
The attorney appointed to represent Ricardo Tovar has moved for leave to with*981draw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Tovar has not filed a response. Our independent review of the record and counsel’s brief discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cer R. 47.5, the court has determined that this opinion should not be *981published and is not precedent except under the limited circumstances set forth.in 5th Cir. R. 47.5.4.